PER CURIAM.
We withdraw our order to show cause in this petition for writ of prohibition seeking to disqualify the trial judge from conducting further proceedings in this divorce and custody dispute. While the court may have erred by entertaining the guardian’s unsworn motion for change of custody, see section 61.403(6), Florida Statutes (2001) (requiring a guardian to act through counsel), this conduct does not rise to the level requiring disqualification. See generally *247Harris v. P.S. Mortgage & Inv. Co., 558 So.2d 430, 431 (Fla. 3d DCA 1990) (“[T]he erroneous entry of a prior ex parte order by a trial judge, without more, presents no basis in itself for subsequently disqualifying the trial judge from conducting further proceedings in the case.”).
Petition denied.
WARNER, FARMER and STEVENSON, JJ., concur.